DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 15/934,692 filed on 03/23/2018, issued as US PAT 102080751, 15/934,692 is a continuation of 15/136,508, filed on 04/22/2016, issued as US PAT 9982000, 15/136,508 claims priority to 62/151,274, filed on 04/22/2015.

Terminal Disclaimer
The terminal disclaimer filed on Nov 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat 9,982,000 US Pat 10,208,074 US Pat 10,208,075 US Pat 10,774,076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2, 3, 6, 8-13 and 15-22 are allowed.

Closest Prior Art 
The following is an examiner’s statement of reasons for allowance:

The closest prior art WO 2015068856 (file date Nov 5 2014) discloses compounds of formula I useful for the prophylaxis or treatment of  inflammatory disease, autoimmune disease, osteoarticular degenerative disease, neoplastic disease and the like, and a medicament containing thereof (see Abstract) noted on the updated STN search of Feb 10, 2022, see pages 1-165 of 20 of the STN search.
Compounds of formula I are those as follows.

    PNG
    media_image1.png
    171
    424
    media_image1.png
    Greyscale

wherein R1 is an (un)substituted aromatic heterocyclic group or an (un)substituted C6-14 aryl group; R2 is a hydrogen atom or a substituent;
R3 and R4 are independently a hydrogen atom or (un)substituted C1-6 alkyl, 
or R3 and R4 in combination optionally form an (un)substituted ring; 
R5 and R6 are independently a hydrogen atom, hydroxy, amine, etc., 
or R5 and R6 in combination optionally form an (un)substituted ring; 
X is (un)substituted CH2, (un)substituted NH, O or S.
The claimed compounds for the claimed method of treatment are clear of the disclosure of  WO 2015068856, as compounds of Applicant’s claims 2 and 3 (and those . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629